DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 10/5/2021, applicant has submitted an amendment filed 12/29/2021.
Claim(s) 1, 4-6, 9, 12-14, 17, and 18, has/have been amended.  Claim(s) 8, 16, and 19, has/have been cancelled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James J. Bosco Jr. on 2/9/2022.

The application has been amended as follows: 

Amend “response content of the input sentence” in line 11 of claim 1 to recite –first response content of the input sentence--.

Amend “the response content of the input sentence” in lines 18-19 of claim 1 to recite –the first response content of the input sentence--.
Amend “the cached response content” in the 2nd to last line of claim 1 to recite –cached response content—(i.e. delete “the”).

Amend “response content of” in line 2 of claim 2 to recite –the response content of--.
Amend “the response content of the input sentence” in line 3 of claim 2 to recite –the first response content of the input sentence--.

Amend “the response content of the input sentence” in line 3 of claim 3 to recite –the first response content of the input sentence--.
Amend “the response content of the input sentence” in the last 2 lines of claim 3 to recite –the first response content of the input sentence--.

Amend “the response content of the input sentence” in line 3 of claim 4 to recite –the first response content of the input sentence--.
Amend “the cache capacity” in line 7 of claim 4 to recite –a cache capacity—.
Amend “the response content of the input sentence” in the last 2 lines of claim 4 to recite –the first response content of the input sentence--.

the cached sample sentences--.
	Amend “for each sample sentence” in lines 8-9 of claim 5 to recite –for each sample sentence of the cached sample sentences—.
Amend “for each sample sentence” in lines 12 of claim 5 to recite –for each sample sentence of the cached sample sentences—.
Amend “for each sample sentence” in lines 15 of claim 5 to recite –for each sample sentence of the cached sample sentences—.
Amend “result of the” in the 2nd to last line of claim 5 to recite –result of a—.

Amend “for each sample sentence” in lines 3 of claim 6 to recite –for each sample sentence of the cached sample sentences—.
Amend the last 4 lines of claim 6 to recite –encoding, using a neural network, the word vector of the one or more words in the input sentence, so as to generate the sentence vector of the input sentence; and
for each sample sentence of the cached sample sentences, encoding the word vector of the one or more words in the sample sentence using a neural network, so as to generate the sentence vector of the sample sentence.—.

Amend “the response content of the input sentence” in line 2 of claim 7 to recite –the first response content of the input sentence--.
Amend “the response content of the input sentence” in lines 4-5 of claim 7 to recite –the first response content of the input sentence--.

Amend “response content of the input sentence” in line 13 of claim 9 to recite –first response content of the input sentence--.
Amend “the response content of the input sentence” in line 17 of claim 9 to recite –the first response content of the input sentence--.
Amend “the response content of the input sentence” in lines 21-22 of claim 9 to recite –the first response content of the input sentence--.
Amend “the cached response content” in the 2nd to last line of claim 9 to recite –cached response content—(i.e. delete “the”).

Amend “response content of” in line 3 of claim 10 to recite –the response content of--.
Amend “the response content of the input sentence” in line 4 of claim 10 to recite –the first response content of the input sentence--.

Amend “the response content of the input sentence” in line 4 of claim 11 to recite –the first response content of the input sentence--.
Amend “the response content of the input sentence” in the last 2 lines of claim 11 to recite –the first response content of the input sentence--.

Amend “wherein” in line 1 of claim 12 to recite –wherein,—(i.e. add a comma after “wherein”).

Amend “the cache capacity” in line 8 of claim 12 to recite –determining that a cache capacity—.
Amend “the response content of the input sentence” in the last 2 lines of claim 12 to recite –the first response content of the input sentence--.

Amend “wherein” in line 1 of claim 13 to recite –wherein,—(i.e. add a comma after “wherein”)
	Amend “cached sample sentences” in lines 3-4 of claim 13 to recite –the cached sample sentences--.
	Amend “for each sample sentence” in lines 10-11 of claim 13 to recite –for each sample sentence of the cached sample sentences—.
Amend “for each sample sentence” in lines 14 of claim 13 to recite –for each sample sentence of the cached sample sentences—.
Amend “for each sample sentence” in lines 17 of claim 13 to recite –for each sample sentence of the cached sample sentences—.
Amend “result of the” in the 2nd to last line of claim 13 to recite –result of a—.

Amend “wherein” in line 1 of claim 14 to recite –wherein,—(i.e. add a comma after “wherein”).
Amend “words in the input sentence and” in line 4 of claim 14 to recite --words in the input sentence, and-- (i.e. add a coma after “sentence”).
of the cached sample sentences—.
Amend the last 4 lines of claim 14 to recite –encoding, using a neural network, the word vector of the one or more words in the input sentence, so as to generate the sentence vector of the input sentence; and
for each sample sentence of the cached sample sentences, encoding the word vector of the one or more words in the sample sentence using a neural network, so as to generate the sentence vector of the sample sentence.—.

Amend “the response content of the input sentence” in line 2 of claim 15 to recite –the first response content of the input sentence--.
Amend “the response content of the input sentence” in lines 5-6 of claim 15 to recite –the first response content of the input sentence--.
Amend “control instruction or” in the last line of claim 15 to recite –control instruction, or—(i.e. add a comma after “instruction”).

Amend “semantics as the input sentence,” in line 11 of claim 17 to recite –semantics as the input sentence as first response content of the input sentence,--. 
Amend “the response content of the input sentence” in line 15 of claim 17 to recite –the first response content of the input sentence--.
Amend “the response content of the input sentence” in lines 16-17 of claim 17 to recite –the first response content of the input sentence--.


Amend “acquired response content of the input sentence.” in line 5 of claim 18 to recite –transmitted response content of the input sentence.—

Allowable Subject Matter
Claims 1-7, 9-15, 17-18, and 20, are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claims 9 and 17, and consequently claims 2-7, 10-15, 18, and 20 which depend on claims 1, 9, and 17), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) sending an update request message carrying cache capacity information of the terminal device itself to the server; receiving cache update data from the server, wherein the cache update data is generated by the server at least according to the cache capacity information of the terminal device itself carried by the update request message and acquisition frequencies of respective sample sentences in the knowledge base; and updating the cached sample sentences and the response content of the cached sample sentences according to the cache update data.
	2012/0015642 teaches “The mobile terminal 10 analyzes the descriptor to check a capacity required for storing the update file (S325) and then determines whether an before the request for an update is sent to a server.
2019/0114082 teaches “In some embodiments, rather than a fixed threshold, the N replicas with the highest update counters 310 will be referenced in the candidate list 312, where N is a predetermined integer that may also be varied (increase as available space decreases on the server 402, 404, decrease with increased loading of the server 402, 404, increase with increasing number of replicas stored by the server 402, 404).” (paragraph 54)
	7315826 teaches “According to a fourth aspect of the present invention, in online shopping in which a mail-order business is performed between a center and a terminal via an online communication system, for answering a question asked by a customer, there is provided an answer database for previously storing necessary but minimum answers to questions; question item determination means for receiving a question A 
2017/0295236 teaches “When the database request is an update request, the hash value (or other index used by the cache) is used to update the corresponding data in the cache if the corresponding data is already stored in the cache or to store the corresponding data in the cache if the corresponding data in not already stored in the cache. In some examples, when there is no space in the cache to store the update, one or more values in the cache may be replaced using any suitable cache replacement policy, such as least-recently used, least-frequently used, and/or the like” (paragraph 136)
2010/0057723 teaches “There are a few "answer" services such as Answer.com, Just Dial, Google Local (Beta version) that provide answers to a limited set of questions. 
4330845 teaches “Assuming that the Key Memory and the Replacement Memory would have finite space limitations, some sort of simple replacement algorithm could be provided so that whenever new string candidates are submitted to the system they would replace the least frequently used numbers currently resident in said memories. As will be appreciated by those skilled in the art, such replacement algorithms could be similar to page replacement algorithms used in current high speed hierarchical memory systems
2003/0046434 teaches “Generally, a client will send data to be updated to a server and request updated data be sent back to the client. To request updated data from the server, the client may use the <GetChanges /> tag; otherwise, the server should not send updated data when responding to updates sent from the client”.  This reference describes where a client sends data to be updated to a server and requests updated data to be sent back to the client.
2009/0138477 teaches “Message exchange 400 begins at 405, where client 102 sends an identification of channel subscriptions to server 104. At 410, client 102 receives an identification of an update interval. At 415, client 102 sends a request for updates to server 104. At 420, client 102 receives update data from the server 104” (paragraph 44).

Upon further search (in response to the Amendment filed 12/29/2021):
2002/0198883 teaches “A cache database query processing method in the query processing method of claim 8 further, wherein a cache database update process involved in the processing of a query issued to the cache database comprising steps of: recording update history of the cache database in a cache database log and updating data only on the cache database if there is adequate available storage for executing the update process on the cache database; determining data to be deleted from the cache for allocating required storage if there is no adequate available storage on the cache database; committing the update history of deletion target data and updated data to the server only if the deletion target data has been updated on the cache database; deleting the deletion target data from the cache database if the commitment process succeeded; and executing the update process by using available storage allocated through the deletion processing of the deletion target data” (claim 10) and “The cache slot allocation process will be described with reference to FIG. 8. The cache-slot allocation processing creates storage in the cache database if there is no adequate available storage for caching new data. First the size of storage required to cache the new data is calculated, and data to be deleted (referred to as write-back data) among present cached data is frequency of use that causes data with lower frequency of use in the cache to be replaced.  This reference does not describe where update data provided to a client device is determined based on available client storage capacity and frequency of use of sentences in a knowledge base of a server.
2005/0240413 teaches “The dialogue history storage section 142 stores a history of previous dialogue processing. For example, a calculated value of similarity for each example statement in the last dialogue processing, a value in each slot in a master frame in a predetermined number of previous dialogue processing operations, and the like are stored in the dialogue history storage section 142. Every time new information is stored in the dialogue history storage section 142, the oldest information may be 
2006/0020473 teaches “Because the storage capacity of the dialogue log database 15 is limited, dialogue log files whose speeches are unlikely to be used as practical response sentences (examples) may be deleted” (paragraph 441).  This reference suggests where response sentences with low frequency are deleted (since likelihood of usage is commonly based on how often something is used).
2019/0180756 teaches “In one embodiment, in order to avoid a limited system storage space caused by a large number of files of an identification feature model and an acoustic model deployed locally or on the server due to large mobility of operators, the system allows N unique operator IDs and N1 normal operator IDs to be set, depending on the system storage space. Priorities of the N1 normal operator IDs in the system may be determined according to weights of time and numbers of times the target device is operated. During a statistical period, if a certain operator ID is always in a non-operational state, its priority may be reduced, that is, the operator ID may be given priority to be erased. In some other embodiments, if desired, an operator ID with a low priority and its data may also be selected to be manually cleaned” (paragraph 91).  This reference describes where operator IDs are reduced in priority if it is in a non-operational state and may also be selected to be manually cleaned.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





EY 2/9/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658